Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Erin P. Madill Reg. No. 46,893 on 02/23/2021.
The application has been amended as follows:
In the claims:
1. (Currently Amended) A node configured to communicate in a cooperative broadcast multi-hop network that employs broadcast flood routing and multi-hop transmission using a direct-sequence spread-spectrum (DSSS) waveform, the node comprising: a first antenna configured to receive a first plurality of DSSS signals from other nodes on a first particular channel, and output a first channel that includes the first plurality of DSSS signals, wherein the first plurality of DSSS signals include transmissions that are directly received from other nodes and multi-path components of those transmissions; a second antenna configured to receive a second plurality of DSSS signals from the other nodes on a second particular channel, and output a second channel that includes the second plurality of DSSS signals, wherein the second plurality of DSSS signals include transmissions that are directly received from the other nodes and multi-path components of those transmissions; andone or more hardware-based processors and memory comprising processor-executable instructions encoded on a non-transient processor-readable media, wherein the one or more hardware-based processors are configurable by the processor-executable instructions to implement :													an adaptive space-spectrum whitener (ASSW) module that is configured to: perform adaptive space-spectrum whitening to detect and remove interference signals received from each of the first and second channels by performing a covariance analysis to generate a plurality of channelized signals comprising: a first channelized signal that comprises transformed beam samples for the first channel and a second channelized signal that comprises transformed beam samples for the second channel, 								wherein the ASSW module comprises: a modified Discrete Fourier Transform (MDFT) analysis module comprising: a plurality of an MDFT analysis banks, wherein each MDTF analysis bank corresponds to one of the first and second antennas and is configured to: receive a beam from one of the first and second antennas in the spectral domain,
wherein each beam comprises a digitized spatial stream of frequency channelized RF samples that are digitized to preserve spatial diversity; and channelize the beam to generate a channelized beam of frequency samples, wherein each channelized beam comprises multiple spectral channels, 			wherein the channelized beams collectively comprise a number of spectral-spatial channels equal to the product of the number of channelized beams and the multiple spectral channels, 				wherein the channelized beams collectively form a spatial-spectral matrix (Z) of time- frequency 									an adaptive interference mitigation space-frequency whitener module configured to: apply a whitening matrix (W) to the spatial-spectral matrix (Z) to remove interference and generate an interference-mitigated whitened matrix (WZ) that comprises a plurality of interference-mitigated spatial-spectral domain channels; and 						a MDFT synthesis module comprising: a plurality of MDFT synthesis banks that collectively re-construct the interference-mitigated whitened matrix (WZ) back to a time-domain matrix (Y) that comprises a plurality of interference mitigated time-domain channelized signals, 		wherein each MDFT synthesis bank is configured to perform a MDFT synthesis operation on one of the spatial-spectral domain channels to generate an interference mitigated time-domain channelized signal of reconstructed beam samples, wherein each interference mitigated time- domain channelized signal represents a respective spatial channel; and 		a multi-user RAKE receiver is configured to: combine, when performing demodulation processing, the plurality of interference mitigated time-domain channelized signals to generate a subset (1...F) of fingers that combine components of a plurality of transmissions directly received from the other nodes and multipath components of transmissions received from the other nodes.

2the spectral domain, 								wherein each beam comprises a digitized spatial stream of frequency channelized RF samples that are digitized to preserve spatial diversity; and channelize the beam to generate a channelized beam of frequency samples, wherein each channelized beam comprises multiple spectral channels, 			wherein the channelized beams collectively comprise a number of spectral-spatial channels equal to the product of the number of channelized beams and the multiple spectral channels, 				wherein the channelized beams collectively form a spatial-spectral matrix (Z) of time- frequency samples across the different antennas; 									an adaptive interference mitigation space-frequency whitener module configured to: apply a whitening matrix (W) to the spatial-spectral matrix (Z) to remove interference and generate an interference-mitigated whitened matrix (WZ) that comprises a plurality of interference-mitigated spatial-spectral domain channels; and 										a MDFT synthesis module comprising: a plurality of MDFT synthesis banks that collectively re-construct the interference-mitigated whitened matrix (WZ) back to a time-domain matrix (Y) that comprises a plurality of interference mitigated time-domain channelized signals, 				wherein each MDFT synthesis bank is configured to perform a MDFT synthesis operation on one of the spatial-spectral domain channels to generate an interference mitigated time-domain channelized signal of reconstructed beam samples, wherein each interference mitigated time- domain channelized signal represents a respective spatial channel; and 							a multi-user RAKE receiver is configured to: combine, when performing demodulation processing, the plurality of interference mitigated time-domain channelized signals to generate a subset (1...F) of fingers that combine components of a plurality of transmissions directly received from the other nodes and multipath components of transmissions received from the other nodes.  
2. (Original) The node according to claim 1, wherein each row of the spatial-spectral matrix (Z) represents spatial-spectral samples unique to one of the channelized beams, and wherein each column of the spatial-spectral matrix (Z) represents time indices.  				
3. (Original) The node according to claim 2, wherein the adaptive interference mitigation space-frequency whitener module is configured to calculate auto-correlation matrices across rows of the spatial-spectral matrix (Z) such that the resulting whitened matrix (WZ) is a diagonal implement   : 											a de-hop module configured to: de-hop each of the received DSSS signals by tuning to a particular frequency to receive each DSSS signal and then channelizing input spectrum for each of the received DSSS signals to generate beam samples for each channelized signal.  			5. (Currently Amended) The node according to claim 1, wherein the multi-user RAKE receiver comprises: first and second correlation modules and a finger selection module, and wherein the one or more hardware-based processors are further configurable by the processor- executable instructions to implement: the first and second correlation modules each being configured to receive the first and second channelized signals output by the ASSW module, wherein each of the first and second channelized signals is a spatial stream, wherein each of the first and second correlation modules comprises: correlator blocks for each of the plurality of nodes (1,..., N), wherein each correlator block is driven by a unique scramble code that identifies transmissions from a particular node and performs correlation for that particular node by processing a spatial stream received from the ASSW module and the unique scramble code for that particular node to determine channel- multipath correlations and generate one or more candidate fingers multipath location and respective complex weight, wherein each finger corresponds to a specific channel-signal pair for that particular node or a specific channel-multipath component pair for that particular node; and the finger selection module configured to receive the fingers output from each correlator block and to select the subset (1...F) of the fingers having sufficient correlation by selecting which nodes contribute to the F total largest signal multipath components received. 4 the finger selection module configured to receive the fingers output from each correlator block and to select the subset (1...F) of the fingers having sufficient correlation by selecting which nodes contribute to the F total largest signal multipath components received.  																		

6. (Original) The node according to claim 5, wherein the unique scramble code is a first code that is unique for that particular node that is logically combined with a security code.  		7. (Currently Amended) The node according to claim 5, wherein the one or more hardware-based processors are further configurable by the processor-executable instructions to implement : a maximum likelihood ratio combiner module configured to: maximally ratio combine aligned symbols for each of a subset (1...F) of fingers on a per channel basis to generate a soft decision across each of the multiple channels; and combine the soft decisions into a joint soft decision.  											8. (Currently Amended) The node according to claim 7, wherein the maximum likelihood ratio combiner module comprises: a plurality of processing modules comprising: a processing module for each of the other nodes that processes signals for that node, wherein each processing module comprises: a coherent combine module for that node that is configured to receive a number of the subset of fingers from the finger selection module, and coherently combine that number of the subset of fingers to generate an output signal; a descrambler for that node that is configured to descramble the output signal received from that coherent combine module using a unique descramble code for that node to generate a descrambled signal; and a pilot despreader module for that node that is configured to despread the descrambled signal to generate a despread pilot signal; and a coherent combiner module that is configured to coherently combine, using pilot soft-decision bits from each of the despread pilot signals for each node of the other nodes, each of the descrambled signals received across multiple nodes to generate a coherently constructed signal of spread data channels that comprise a coherently combined vector of chips of information; and wherein the one or more hardware-based processors are further configurable by the a data despreader module configured to despread the chips of information channels to generate demodulated data symbols that are converted into data soft-decision bits; and a gather, de-interleave and decoder block configured to: a gather block configured to concatenate the data soft-decision bits from each hop across multiple received hops together to form codeword soft-decision bits; a de-interleaver block configured to de-interleave the codeword soft-decision bits; and a decoder block configured to perform low density parity check (LDPC) forward error correction (FEC) decoding and broadcast decoding on the codeword soft- decision bits to recover information bits corresponding to the complete codeword. 
5wherein the one or more hardware-based processors are further configurable by the processor-executable instructions to 
9. (Currently Amended) The node according to claim 1, wherein the one or more hardware-based processors are further configurable by the processor-executable instructions to implement: a maximum likelihood ratio combiner module that along with the multi-user RAKE receiver collectively provides: a multi-channel beamformer module being configured to perform cooperative beamforming on a per channel basis by processing the time-domain matrix (Y) and coherently combining a subset of transmissions and multipath components for each transmission that are received from other nodes together, wherein the subset of transmissions and multipath components are those having signal strength greater than or equal to a threshold, and wherein coherently combining is accomplished by time aligning the respective signals of interest, and removing frequency offset and phase offset from each transmission.  
10. (Original) The node according to claim 9, wherein the multi-channel beamformer module is configured to: receive the interference mitigated time-domain channelized signals from each MDFT synthesis bank; derive a joint code-based-beamforming matrix (B) across all detected interference mitigated time-domain channelized signals; apply the joint code-based-

6derive a joint code-based-beamforming matrix (B) across all detected interference mitigated time-domain channelized signals; apply the joint code-based-beamforming matrix to the time-domain matrix to beam combine the interference mitigated time-domain channelized signals; and select a sub-set of the interference mitigated time-domain channelized signals to generate a beam combined signal.  
11. (Currently Amended) The node according to claim 1, wherein the node further comprises: a third antenna and a fourth antenna, the third antenna being configured to receive a third plurality of DSSS signals from other nodes on a third particular channel, and output a third channel that includes the third plurality of DSSS signals, the fourth antenna being configured to receive a fourth plurality of DSSS signals from other nodes on a fourth particular channel, and output a fourth channel that includes the fourth plurality of DSSS signals, wherein the third and fourth plurality of DSSS signals each include transmissions that are directly received from other nodes and multi-path components of those transmissions, wherein the first, second, third and fourth antennas are part of a multi-band phased antenna array having a number (N) of antennas that include the first, second, third and fourth antennas; and 						wherein the one or more hardware-based processors are further configurable by the processor-executable instructions to  implement : a space-time receive code-based beamforming module, comprising: a multi-channel beamformer module being configured to: perform adaptive beamforming on a per channel basis, wherein the multi-channel beamformer module performs a matrix operation that linearly transforms interference mitigated time-domain channelized signals to coherently combine the interference mitigated time-domain channelized signals into a smaller number (NT) of directional beams; the multi-user RAKE receiver being configured to process each of the directional beams output by the multi-channel beamformer 
12. (Original) The node according to claim 11, wherein the multi-channel beamformer module is configured to: receive the interference mitigated time-domain channelized signals from each MDFT synthesis bank; derive a joint code-based-beamforming matrix (B) across all detected interference mitigated time-domain channelized signals; apply the joint code-based-beamforming matrix to the time-domain matrix to beam combine the interference mitigated time-domain channelized signals; and select a sub-set of the interference mitigated time-domain channelized signals to generate a beam combined signal.  
13. (Original) The node according to claim 11, wherein the transmissions received across each of the number (N) of antennas of the multi-band antenna array are coherently combined on a per channel basis to generate a corresponding directional beam, wherein each directional beam covers a portion of an azimuth range.  
14. (Currently Amended) The node according to claim 11, wherein the one or more hardware-based processors are further configurable by the processor-executable instructions to implement: a power control module that is configured to: encode originating transmit power in a message to support adaptive power control and encode channel status information in the message so that channel status of the cooperative broadcast multi-hop network is propagated to each of the other nodes of the cooperative broadcast multi-hop network; and wherein the node, when transmitting as an original sender of a transmission, is configured to broadcast a particular message on odd numbered hop intervals to propagate the originating transmit power channel status information to the other nodes in the cooperative broadcast multi- hop network.  
process the channel status information to estimate a receive signal-to-noise (SNR); determine, based on the estimated receive SNR and the originating transmit power, whether transmit power of that node should be adjusted before transmitting or relaying a message; and when it is determined that transmit power of that node is to be adjusted: adjust current transmit power of that node; and re-transmit messaging including current transmit power on even numbered hop intervals.
8process the channel status information to estimate a receive signal-to-noise (SNR); determine, based on the estimated receive SNR and the originating transmit power, whether transmit power of that node should be adjusted before transmitting or relaying a message; and when it is determined that transmit power of that node is to be adjusted: adjust current transmit power of that node; and re-transmit messaging including current transmit power on even numbered hop intervals.  
16. (Original) The node according to claim 14, wherein the particular message is one or more of: a push-to-talk (PTT) message; and a synchronization message that is regularly broadcast a synchronization channel to maintain time synchronization relative to a master node so that transmissions of the nodes are synchronized to arrive within a same reception window of the multi-user RAKE receiver.  
17. (Currently Amended) The node according to claim 1, wherein the DSSS waveform is a frequency-hopping direct-sequence spread-spectrum (FH/DSSS) waveform in which DSSS modulation is combined with frequency hopping (FH) between DSSS channels to provide a hybrid FH/DSSS modulation format, and wherein the FH/DSSS waveform has a hop rate and a spreading rate that are adjustable, and wherein the one or more hardware-based processors are further configurable by the processor-executable instructions to  implement: a beamformer and hop assignment module comprising: a hop assignment module that includes a Fast-Frequency Hopping (FFH) transmitter that is configured to assign a hop number for transmissions by that node, wherein a hop number is a function of time, and a hop frequency is based on pseudo- random sequence; and a beamformer module that is configured to update amplitude and phase weightings of a DSSS signal that is provided to the two or more antennas.  
a different interleaver module than the other nodes.  
9a different interleaver module than the other nodes.  
19. (Original) The node according to claim 1, wherein the node is configured to: transmit transmissions that are modulated using: a unique scramble code for that node that identifies transmissions from that node to distinguish them from transmissions by other nodes that are part of the cooperative broadcast multi-hop network and a common scramble code that is shared with the other nodes, wherein each transmission by the node is a direct-sequence spread- spectrum (DSSS) signal having DSSS waveform; 							broadcast transmissions on a unique channel for that node when transmitting as an original sender of a transmission, wherein the unique channel for the node is defined by an odd numbered hop interval assigned to that node and the unique scramble code assigned to that node; and 													re-transmit, when operating as a relay node, any transmissions that are received error free from the other nodes on another unique channel for that node that is defined by an even numbered hop interval assigned to that node and the unique scramble code assigned to that node.  
20. (Original) The node according to claim 1, wherein the node is configured to: receive transmissions from other nodes that are original senders and multipath components thereof on odd numbered hop intervals; and receive re-transmitted transmissions from other nodes that are relays and multipath components thereof on even numbered hop intervals.


			 	 	Reason for Allowance					Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
- None of the prior art teach or suggest “a waveform module having a receiver processing chain comprising: one or more hardware-based processors and memory comprising processor-executable instructions encoded on a non-transient processor-readable media, wherein the one or more hardware-based processors are configurable by the processor-executable instructions to implement :													an adaptive space-spectrum whitener (ASSW) module that is configured to: perform adaptive space-spectrum whitening to detect and remove interference signals received from each of the first and second channels by performing a covariance analysis to generate a plurality of channelized signals comprising: a first channelized signal that comprises transformed beam samples for the first channel and a second channelized signal that comprises transformed beam samples for the second channel, 									wherein the ASSW module comprises: a modified Discrete Fourier Transform (MDFT) analysis module comprising: a plurality of an MDFT analysis banks, wherein each MDTF analysis bank corresponds to one of the first and second antennas and is configured to: receive a beam from one of the first and second antennas in the spectral domain, 2the spectral domain, 					wherein each beam comprises a digitized spatial stream of frequency channelized RF samples that are digitized to preserve spatial diversity; and channelize the beam to generate a channelized beam of frequency samples, wherein each channelized beam comprises multiple spectral channels, 											wherein the channelized beams collectively comprise a number of spectral-spatial channels equal to the product of the number of channelized beams and the multiple spectral channels, 												wherein the channelized beams collectively form a spatial-spectral matrix (Z) of time- frequency samples across the different antennas; 								an adaptive interference mitigation space-frequency whitener module configured to: apply a whitening matrix (W) to the spatial-spectral matrix (Z) to remove interference and generate an interference-mitigated whitened matrix (WZ) that comprises a plurality of interference-mitigated spatial-spectral domain channels; and 						a MDFT synthesis module comprising: a plurality of MDFT synthesis banks that collectively re-construct the interference-mitigated whitened matrix (WZ) back to a time-domain matrix (Y) that comprises a plurality of interference mitigated time-domain channelized signals, 		wherein each MDFT synthesis bank is configured to perform a MDFT synthesis operation on one of the spatial-spectral domain channels to generate an interference mitigated time-domain channelized signal of reconstructed beam samples, wherein each interference mitigated time- domain channelized signal represents a respective spatial channel; and 			a multi-user RAKE receiver is configured to: combine, when performing demodulation processing, the plurality of interference mitigated time-domain channelized signals to generate a subset (1...F) of fingers that combine components of a plurality of transmissions directly received from the other nodes and multipath components of transmissions received from the other nodes” as cited in claims1.

wherein each beam comprises a digitized spatial stream of frequency channelized RF samples that are digitized to preserve spatial diversity; and channelize the beam to generate a channelized beam of frequency samples, wherein each channelized beam comprises multiple spectral channels, 											wherein the channelized beams collectively comprise a number of spectral-spatial 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 247

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478